Citation Nr: 0930814	
Decision Date: 08/18/09    Archive Date: 08/27/09

DOCKET NO.  06-24 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an effective date earlier than April 12, 2004, 
for a 100 percent rating for posttraumatic stress disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
July 1969 to March 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in February 2005, of a 
Department of Veterans Affairs (VA) Regional Office (RO).

Following the statement of the case in March 2006, the 
Veteran submitted additional evidence in support of his claim 
and waived the right to have the evidence initially 
considered by the RO.  38 C.F.R. § 20.1304(c).

The Board notes that while the February 2005 rating decision 
granted an increased disability rating of 100 percent for 
posttraumatic stress disorder, effective July 13, 2004, in 
correspondence dated in March 2006, the Veteran was informed 
that he was assigned an earlier effective date of April 12, 
2004, for the 100 percent disability rating for posttraumatic 
stress disorder.  Accordingly, the issue is as styled on the 
title page of this decision.


FINDINGS OF FACT

Prior to April 12, 2004, the Veteran was capable of engaging 
in substantially gainful employment, and his posttraumatic 
stress disorder was not manifested by total occupational and 
social impairment.


CONCLUSION OF LAW

The criteria for an effective date earlier than April 12, 
2004, for the 100 percent rating for posttraumatic stress 
disorder, are not met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.157, 3.400 (2008).





The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009). 

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 
(2006). 

In a claim for increase, the VCAA notice requirements include 
notice of the type of evidence needed to substantiate a 
claim, namely, evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Also, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37, 43 (2008).  

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  

The Veteran's current claim for an increased rating for 
posttraumatic stress disorder, was submitted in July 1999.  
VCAA notice was not mandated at the time of the initial 
claim.  The RO provided pre- and post-adjudication VCAA 
notice by letters, dated in September 2001, and March 2006.  
Additionally, the Veteran was notified that VA would obtain 
VA records and records of other Federal agencies, and that he 
could submit other records not in the custody of a Federal 
agency, such as private medical records or with his 
authorization VA would obtain any non-Federal records on his 
behalf.  The notice included the provisions for the effective 
date of a claim and for the degree of disability assignable 
for the claim. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) 
(identifying evidence to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence); 
of Charles v. Principi, 16 Vet. App. 370, 374 (2002) 
(identifying the document that satisfies VCAA notice); of 
Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice 
of the elements of the claim); and of Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 43 (2008) (evidence demonstrating a 
worsening or increase in severity of a disability and the 
effect that worsening has on employment and daily life, 
except for general notice of the applicable Diagnostic Code.)

To the extent that VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The timing error was cured by content-
complying VCAA notice after which the claim was readjudicated 
as evidenced by the supplemental statement of the case, dated 
in March 2009.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. 
Cir. 2007) (Timing error cured by adequate VCAA notice and 
subsequent readjudication without resorting to prejudicial 
error analysis.). 

As for the omission of the general notice of the applicable 
Diagnostic Code under which the Veteran is rated, which 
consists of a specific measurement, the VCAA notice contained 
a Type One error (failure to notify the Veteran of what 
evidence is needed to substantiate the claim).  And a Type 
One error has the natural effect of harming a claimant.  
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005). 

A VCAA notice error is harmless unless the error affects the 
essential fairness of the adjudication.  Vazquez-Flores, Vet. 
App. at 45-46.  The Board's finding that a VCAA notice error 
was not prejudicial is reviewed de novo by the United States 
Court of Appeals for Veterans Claims (Veterans Court).  
Medrano v. Nicholson, 21 Vet. App. 165, 171 (2007).  The 
determination of whether a notice error is harmless is done 
by the Veterans Court on a case-specific application of 
judgment upon review of the record.  Shinseki, 129 S. Ct. at 
1708.

In this case, in the statements of the case in May 2002 and 
in March 2006, the RO notified the Veteran of the criteria 
for posttraumatic stress disorder and earlier effective dates 
under 38 C.F.R. §§ 3.114, 3.400 and Diagnostic Code 9411.  
Thereafter the Veteran had the opportunity to submit 
additional argument and evidence. 

Having received notice of the rating criteria, a reasonable 
person could be expected to understand from the notice 
provided what was needed to obtain an earlier effective date 
for the 100 percent rating for posttraumatic stress disorder.  
Because VA provided the Veteran with reasonable notice of how 
to obtain a higher rating, as well the provisions for the 
effective date of a claim, and the post-adjudicatory notice 
and opportunity to develop the case that was provided during 
the administrative appellate proceeding rendered the limited 
VCAA notice error non-prejudicial as the error did not affect 
the essential fairness of the adjudication.  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained VA and private 
records and had afforded the Veteran VA examinations to 
evaluate the level of severity of posttraumatic stress 
disorder.  As the Veteran has not identified any additional 
evidence pertinent to his claim, not already of record, and 
as there are no additional records to obtain, the Board 
concludes that the duty-to-assist provisions of the VCAA have 
been complied with.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

By a rating decision in December 1987, the RO granted service 
connection for posttraumatic stress disorder, and assigned a 
30 percent rating effective November 1985.

Treatment records in September 1998, show that the Veteran 
reported that his wife and father had died, which caused the 
Veteran to feel stressed.  In October 1998, he indicated that 
he was doing better and had been clean and sober for 3 
months.  

The Veteran requested an increased rating for posttraumatic 
stress disorder on July 30, 1999.

On VA mental disorders examination in July 1999, the Veteran 
complained of occasional intrusive thoughts, problems with 
concentration and disorientation at times.  He suggested 
increased startle reaction, hypervigilence.  He denied 
flashbacks, hallucinations or paranoia.  He had last been 
employed 3 months prior.  The Veteran reported that he lived 
alone in a cabin where it was quiet and peaceful.  He had few 
friends and enjoyed gardening and cooking for himself.  He 
slept 8 hours a day.  Treatment consisted of monthly therapy 
at the Vet Center and medication.  The Veteran denied a 
history of psychiatric hospitalizations.  

On examination, the examiner noted very few symptoms of 
posttraumatic stress disorder.  His mentation was generally 
slowed.  Memory was intact for recent and remote events.  
Judgment was intact.  The Veteran was described as 
cooperative, relaxed and pleasant.  No anxiety or depression 
was shown.  The Veteran knew his phone number, name, address 
and date of birth.  The examiner noted no clear cut evidence 
of severe organic brain changes as a result of a motor 
vehicle accident in 1992.  The examiner diagnosed 
posttraumatic stress disorder in good partial remission on 
medication, and alcohol abuse in remission.  The GAF score 
was 60.  

In August 1999, S.R., a certified trauma specialist, noted 
that the in June 1999, the Veteran had undergone testing for 
trauma symptom inventory (TSI) and impact of event scale 
(IES).  S.R. opined that the Veteran was suffering from 
chronic and severe posttraumatic stress disorder.  

VA clinical treatment notes in December 1999, show that the 
Veteran reported that he had last worked in January 1999.

By a rating decision in August 2000, the RO continued the 
Veteran's 30 percent disability rating for posttraumatic 
stress disorder.  The Veteran appealed this decision.  

In October 2000, S.R. noted that trauma testing in 2000 
produced results consistent with chronic very severe 
posttraumatic stress disorder.   

Clinical treatment notes in October 2000, recorded an 
impression of moderate posttraumatic stress disorder.  The 
Veteran's symptoms included irritability, poor sleep, 
distractibility, and poor concentration.

In a statement in November 2000, a VA clinician noted that 
the Veteran's psychiatric complaints included sleep disorder, 
survivor guilt, nightmares, intrusive thoughts, social 
isolation, shame, anxiety, thoughts that life is not worth 
living, distractibility, irritability, and poor 
concentration.  The clinician indicated that the recent 
deaths of a friend and the Veteran's wife, had exacerbated 
the Veteran's posttraumatic stress disorder symptoms.  The 
Veteran was attending weekly therapy and individual therapy 
as needed.  He tended to isolate and become more depressed.  
The Veteran attended AA meetings and worked on custom cars.  
The diagnoses were posttraumatic stress disorder, major 
depressive disorder, alcohol dependence in sustained 
remission, status post-neck and leg injuries, COPD, and 
diabetes mellitus.  The clinician assigned a GAF score of 50.  
The clinician opined that the Veteran's combined diagnoses 
rendered him disabled and unable to be employed at his full 
potential.  

A VA clinical note in December 2000, contained a report from 
the Veteran that medication was helping stabilize his 
posttraumatic stress disorder symptoms.  Articles regarding 
posttraumatic stress disorder, and combat exposure scale 
report were attached in support of the Veteran's claim for an 
increased disability rating.  In November 2000, the Veteran 
reported working part-time building custom cars.  The 
clinician noted little evidence of intense anxiety.  In March 
2001, the Veteran reported that he had a girlfriend and 
continued to work for his boss, who was his friend.  In May 
2001, the Veteran moved in with his girlfriend.  His 
posttraumatic stress disorder was noted as stable.  In August 
2001, he was described as calm, stable, alert and oriented, 
with euthymic mood. 

In August 2001, S.R. stated that the Veteran had numerous 
symptoms of posttraumatic stress disorder, to include reduced 
reliability and productivity, panic attacks, panic 
disorder/agoraphobia, social isolation, sleep disorder, 
survivor's guilt, nightmares, intrusive thoughts, anhedonia, 
poor concentration, thoughts that life is not worth living, 
distractibility, irritability, shame, major depression, 
disturbances of mood and motivation, difficulty in 
establishing and maintaining effective work and social 
relationships.  S.R. opined that the Veteran suffered from 
very severe posttraumatic stress disorder.  

In a statement in September 2001, the Veteran reported that 
his last date of full time employment was in 1996.  

Clinical treatment notes in November 2001, noted that the 
Veteran had enjoyed a recent vacation to Hawaii.  He was calm 
stable, alert and oriented.  Speech was clear and concise.  
His mood was euthymic with congruent affect.  The Veteran was 
appropriately groomed and attired.  There was no suicidal or 
homicidal ideation.  

On VA examination in November 2001, the Veteran complained of 
social isolation, discomfort in crowds, being frightened by 
loud noises, impaired sleep, nightmares although less 
frequently than in the past, and poor concentration.  He 
reported that his moods were up and down, and he was cautious 
of others.  He denied dissasoctiative episodes.  The Veteran 
reported a history of panic attacks reduced in frequency by 
medication.  Treatment for posttraumatic stress disorder 
consisted of outpatient visits and medication.  He rented a 
room from a woman whom he had met through AA and was 
supportive of him.  She had a country home and he enjoyed the 
countryside.  The Veteran was married for 12 years until his 
wife's death.  Since her demise, he had several romantic 
relationships but did not feel he related to them 
emotionally.  The Veteran denied full time employment since 
1996, when a friend was killed at work.  Prior to that, the 
Veteran was employed for 15 years with the same employer.  He 
related working part time since 1996.  

On examination, the Veteran was described was casually 
dressed and well groomed.  Thoughts were well-organized with 
no evidence of psychotic content or process.  The examiner 
observed a histrionic, nonanatomical and frequent twitching 
of the left shoulder that appeared to be exaggerated 
voluntary motor activity.  Formal mental status testing 
produced nontypical responses, suggesting a concern as to the 
nature of the Veteran's effort and possibly exaggeration of 
deficit.  The examiner diagnosed posttraumatic stress 
disorder and assigned a GAF score of 60.  

In May 2002, the RO increased the Veteran's disability rating 
for posttraumatic stress disorder to 50 percent, effective 
June 30, 1999.  

In September 2002, the RO granted service connection for 
diabetes and assigned a 10 percent disability rating 
effective July 9, 2001.  

On VA examination in July 2003, the Veteran complained of 
poor sleep, nightmares from flashbacks, self isolation and 
being panicky when going into stores, although he noted that 
the medication helped his symptoms.  The Veteran reported 
that treatment for posttraumatic stress disorder consisted of 
medication and therapy.  He had last worked in 1996.  The 
Veteran was described as cooperative with demonstrated 
ability to maintain hygiene.  Eye contact was good.  There 
was no impairment of thought process or communication.  There 
were no delusions, hallucinations, suicidal or homicidal 
ideation.  The Veteran was alert and fully oriented.  There 
was no memory loss or impairment, nor obsessive or 
ritualistic behavior.  The rate and flow of speech were good.  
The examiner noted no panic attacks, depression or anxiety 
during the interview.  The examiner diagnosed posttraumatic 
stress disorder and alcohol dependence in sustained 
remission.  His GAF was 60.  The examiner opined that Veteran 
was capable of obtaining and maintaining employment, such as 
a security guard or in an office with limited contact with 
other people.  However, the examiner did not think that the 
Veteran was capable of working in a job that involved direct 
customer care due to posttraumatic stress disorder.  The 
examiner indicated that the Veteran demonstrated normal 
mental status during the interview.  

An April 2004 VA medical report, reflects that the Veteran 
complained of problems with concentration.  He continued to 
live with  his significant other.  He related that his social 
life revolved around his partner, his mother and VA 
appointments.  He stated that the he had not held full time 
employment since 1996, although he had a part time job for a 
couple of years.  The clinician noted problems with mood and 
affect, as well as maintaining goal directed behavior due to 
distractibility.  The Veteran exhibited difficulty with task 
completion, persisting with routine tasks and poor stress 
tolerance.  There were no perceptual abnormalities.  He was 
well groomed.  His speech was rapid and he displayed 
difficulty modulating volume.  Memory was inconsistent due to 
impaired concentration.  The clinician opined that the 
Veteran's ability to achieve work status that required 
commitment for routine, attention to detail and adjusting to 
unexpected stress related events, was unrealistic.  His 
ability to work was estimated as poor.  The diagnoses were 
posttraumatic stress disorder, depressive disorder, alcohol 
dependence in sustained remission, erectile dysfunction, 
hyperlipidemia, COPD, insomnia, and diabetes mellitus.  The 
GAF was 60.  

By a February 2005 rating decision, the RO granted an 
increased disability rating of 100 percent for posttraumatic 
stress disorder, effective July 13, 2004.  Thereafter, in 
March 2006, the Veteran's 100 percent disability rating for 
posttraumatic stress disorder was made effective April 12, 
2004.  


Legal Criteria

Posttraumatic stress disorder is rated under Diagnostic Code 
9411 under the General Rating Formula for Mental Disorders.

Under the General Rating Formula for Mental Disorders, the 
criteria for a 50 percent evaluation is assignable for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment, impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

The criteria for the next higher rating of 70 percent are 
occupational and social impairment with deficiencies in most 
area, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.

The criteria for a 100 percent rating are total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
ability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of closest 
relatives, own occupation, or own name.

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).  A GAF score from 41 to 50 
represents serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifter) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A score of 51 to 
60 represents moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
Carpenter v. Brown, 8 Vet. App. 240, 242- 244 (1995).

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The veteran's employment history, educational and vocational 
attainment, as well as his particular disability, are to be 
considered in making a determination on unemployability.  38 
C.F.R. §§ 3.340, 3.341.  

Under 38 U.S.C.A. § 5110(a) and (b)(2), the effective date of 
an evaluation and award of compensation based on a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later, and unless 
specifically provided on basis of facts found.  38 C.F.R. §§ 
3.400, 3.400(o)(1), (2).  

In general, in a claim for increase where the increase does 
not precede the date of claim, the effective date is governed 
by the later of the date that it is shown that the 
requirements for an increased evaluation are met or the date 
the claim for an increased evaluation is received.  Harper v. 
Brown, 10 Vet. App. 125 (1997). 




Analysis

By a rating decision in December 1987, the RO granted service 
connection for posttraumatic stress disorder, and assigned a 
30 percent rating effective November 1985.  In a rating 
decision in December 1996, the RO continued the Veteran's 
disability rating for posttraumatic stress disorder at 30 
percent.  The Veteran did not appeal that decision.  

All the rating decisions by the RO from December 1987 to 
December 1996 became final based on the evidence of record.  
38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.

By operation of law, a previous rating decision by the RO is 
binding and will be accepted as correct in the absence of 
clear and unmistakable error.  38 C.F.R. §§ 3.104, 3.105(a).  
The Veteran has not raised clear and unmistakable error in 
the above rating decisions by the RO.  For this reason, there 
is no legal basis for an effective date earlier than receipt 
of the current claim for increase.

The Veteran's service connected posttraumatic stress disorder 
was rated as 50 percent disabling prior to February 2005, 
when the rating was increased to 100 percent effective July 
13, 2004.  Thereafter, in March 2006, the Veteran's 100 
percent disability rating for posttraumatic stress disorder 
was made effective April 12, 2004.  Thus the question 
presented is whether the criteria for a 100 percent scheduler 
rating for posttraumatic stress disorder, were met prior to 
April 12, 2004.  

Because of the potential for a separate rating for a separate 
period of time based on facts found, the Board will 
separately rate posttraumatic stress disorder based on the 
July 1999 VA examination and medical records and evaluations 
more contemporaneous with the examination in 1999, the 
November 2001 VA examination and medical records and 
evaluations more contemporaneous with the examination in 
2001, and the July 2003 VA examination and medical records 
and evaluations more contemporaneous with the examination in 
2003. 



VA Examination in July 1999 and Contemporaneous Medical 
Records 

Treatment records in September 1998, show that the Veteran 
stress related to the deaths of his wife and father.  A month 
later he reported doing better.  

On VA examination in July 1999, the Veteran complained of 
occasional intrusive thoughts, problems with concentration 
and disorientation, possible increased startle reaction and 
hypervigilence.  The Veteran denied a history of psychiatric 
hospitalizations.  The GAF score was 60.  

GAF scores ranging from 51 to 60 reflect more moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).

Neither the number of symptoms, nor the type of symptoms, nor 
the GAF score controls in determining whether the criteria 
for a 70 or 100 percent rating have been met.  It is the 
effect of the symptoms, rather that the presence of symptoms, 
pertaining to the criteria for a 70 percent rating, that is, 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, and mood, that determines the rating, and for 100 
percent rating are total occupational and social impairment.

As for the effect of the Veteran's symptoms on work or family 
relations, the record shows that the Veteran reported that 
following his wife's death in 1998, he lived alone in a cabin 
where it was quiet and peaceful.  He had few friends and 
enjoyed gardening and cooking for himself.  On examination in 
July 1999, the Veteran reported that he had last worked 3 
months prior.

As for the effect of the Veteran's symptoms on judgment, 
thinking, or mood, while S.R., opined that the Veteran was 
suffering from chronic and severe posttraumatic stress 
disorder, the Board finds that his opinion is inconsistent 
with the evidence of record, to include clinical treatment 
records and the July 1999 VA examination.  Although the VA 
examiner noted that the Veteran's mentation was generally 
slowed, the Veteran's memory and judgment were intact.  He 
knew his phone number, name, address and date of birth.  The 
Veteran denied flashbacks, hallucinations or paranoia.  The 
examiner noted very few symptoms of posttraumatic stress 
disorder.  The Veteran was described as cooperative, relaxed 
and pleasant.  No anxiety or depression was shown.  

Based on these findings, the symptoms did not result in 
deficiencies in work and family relations, judgment, 
thinking, or mood, that are the equivalent to the symptoms 
listed in the criteria for a 70 percent rating, namely, 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships.  Similarly, the symptoms did not 
result in total occupational and social impairment, that are 
the equivalent to the symptoms listed in the criteria for a 
100 percent rating, namely, gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent ability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of closest relatives, own 
occupation, or own name.

Also none of the symptoms listed in the criteria for a 70 
percent rating are demonstrated such as obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships.  Nor are any of the symptoms listed 
in the criteria for 100 percent demonstrated, such as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
ability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of closest 
relatives, own occupation, or own name.

For these reasons on the basis of the medical evidence prior 
to July 1999, including a GAF score of 60, which was 
inconsistent with findings such as severe obsessional 
rituals, gross impairment in thought processes or 
communication, persistent delusions or hallucinations, or 
other serious impairment in social, or occupational 
functioning, were not documented, the Board finds that the 
effect of the symptomatology does not equate to or more 
nearly approximate the criteria of a 70 percent rating, that 
is, occupational and social impairment with deficiencies in 
most areas, such as work or family relations, judgment, 
thinking, or mood.  Moreover, the Board further finds that 
the effect of the symptomatology does not equate to or more 
nearly approximate the criteria of a 100 percent rating, that 
is, total occupational and social impairment.  

VA Examination in November 2001 and Contemporaneous Medical 
Records 

Clinical treatment notes in 2000 contained complaints of 
sleep disorder, survivor guilt, nightmares, intrusive 
thoughts, social isolation, depression, shame, anxiety, 
thoughts that life is not worth living, distractibility, 
irritability, and poor concentration, although the Veteran 
reported that medication was helping stabilize his 
posttraumatic stress disorder symptoms.  The GAF score of 50.

Additionally, in a statement in August 2001, S.R., reported 
that the Veteran suffered from symptoms, to include those 
listed in the criteria for a 50 percent rating for 
posttraumatic stress disorder.  Among these symptoms were 
reduced reliability and productivity, panic attacks, panic 
disorder, anhedonia, disturbances of mood and motivation, 
difficulty in establishing and maintaining effective work and 
social relationships.  

On VA examination in November 2001, the Veteran complained of 
social isolation, discomfort in crowds, being frightened by 
loud noises, impaired sleep, nightmares, and poor 
concentration, changing moods, a history of panic attacks 
reduced in frequency by medication.  He denied 
dissasoctiative episodes, suicidal or homicidal ideation.  
The GAF score was 60.  

A GAF score from 41 to 50 represents serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A score of 51 to 60 represents moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  

As for the effect of the Veteran's symptoms on work or family 
relations, while a VA clinician in November 2000, opined that 
the Veteran's combined medical diagnoses, to include 
nonservice-connected physical disabilities, rendered him 
disabled and unable to be employed at his full potential, 
there was no indication in the record that the service-
connected posttraumatic stress disorder alone rendered the 
Veteran unable to obtain and maintain gainful employment.  To 
the contrary, although it is not clear from the record when 
the Veteran was last employed full time, sometime between 
1997 and 1999, the Veteran reported that since that time he 
continued to work on a part-time basis.  Prior to that, the 
Veteran was employed for 15 years with the same employer.  
Socially, the Veteran complained of being isolative.  
Following the death of his wife of 12 years, the Veteran 
moved to the countryside and rented a room from an 
acquaintance.  He reported being involved in several romantic 
relationships and in May 2001, he moved in with his 
girlfriend, whom he continues to live with.  He also related 
satisfaction in traveling and  vacationing.  

As for the effect of the Veteran's symptoms on judgment, 
thinking, or mood, while on VA examination formal mental 
status testing produced nontypical responses, suggesting a 
concern as to the nature of the Veteran's effort and possibly 
exaggeration of deficit, the Veteran was described generally 
as calm, stable, alert and oriented.  Speech was clear and 
concise.  His mood was euthymic with congruent affect.  The 
Veteran was appropriately groomed and attired.  Thoughts were 
well-organized with no evidence of psychotic content or 
process.  The examiner observed a histrionic, nonanatomical 
and frequent twitching of the left shoulder that appeared to 
be exaggerated voluntary motor activity.  

Based on these findings, the symptoms did not result in 
deficiencies in work and family relations, judgment, 
thinking, or mood, that are the equivalent to the symptoms 
listed in the criteria for a 70 percent rating, namely, 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships.  Similarly, the symptoms did not 
result in total occupational and social impairment, that are 
the equivalent to the symptoms listed in the criteria for a 
100 percent rating, namely, gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent ability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of closest relatives, own 
occupation, or own name.

Also none of the symptoms listed in the criteria for a 70 
percent rating are demonstrated such as obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships.  Nor are any of the symptoms listed 
in the criteria for 100 percent demonstrated, such as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
ability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of closest 
relatives, own occupation, or own name.

For these reasons on the basis of the medical evidence prior 
to November 2001, including a GAF scores of 50 and 60, which 
were inconsistent with findings such as severe obsessional 
rituals, gross impairment in thought processes or 
communication, persistent delusions or hallucinations, or 
other serious impairment in social, or occupational 
functioning, were not documented, the Board finds that the 
effect of the symptomatology does not equate to or more 
nearly approximate the criteria of a 70 percent rating, that 
is, occupational and social impairment with deficiencies in 
most areas, such as work or family relations, judgment, 
thinking, or mood.  Moreover, the Board further finds that 
the effect of the symptomatology does not equate to or more 
nearly approximate the criteria of a 100 percent rating, that 
is, total occupational and social impairment.  

VA Examination in July 2003 and Contemporaneous Medical 
Records 

On VA examination in July 2003, the Veteran complained of 
poor sleep, nightmares from flashbacks, self isolation, and 
panic symptoms, although he noted that the medication helped 
his symptoms.  There were no delusions, hallucinations, 
suicidal or homicidal ideation.  An April 2004 VA medical 
report, contained complaints of problems with concentration.  
The GAF scores were 60.  

A score of 51 to 60 represents moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  

As for the effect of the Veteran's symptoms on work or family 
relations, although the Veteran reported that he last worked 
in 1996, it is not clear from the record whether he remained 
fully employed until 1999.  In any event, the evidence shows 
that he did part-time work after his last full time 
employment.  While in April 2004, a clinician estimated the 
Veteran's ability to work as poor despite characterizing the 
Veteran's posttraumatic stress disorder as moderate as 
evidenced by the GAF score of 60, the finding of 
unemployability was only discussed in the context of a 
position requiring commitment for routine, attention to 
detail and unexpected stress related events.  Instead, 
consistent with the evidence of record, the VA examiner 
opined that although the Veteran was not capable of working 
in a job that involved direct customer care due to 
posttraumatic stress disorder, he was capable of obtaining 
and maintaining employment, such as a security guard or in an 
office with limited contact with other people.  Socially, the 
Veteran continued to live with his significant other, and 
related that his social life revolved her, his mother and VA 
appointments.

As for the effect of the Veteran's symptoms on judgment, 
thinking, or mood, he was described as cooperative with 
demonstrated ability to maintain hygiene.  Eye contact was 
good.  There was no impairment of thought process or 
communication.  He was alert and fully oriented.  There was 
no memory loss or impairment, nor obsessive or ritualistic 
behavior.  The rate and flow of speech were good.  The 
examiner noted no panic attacks, depression or anxiety during 
the interview.  
In April 2004, the clinician noted problems with mood and 
affect, as well as maintaining goal directed behavior due to 
distractibility.  The Veteran also exhibited difficulty with 
task completion, persisting with routine tasks and poor 
stress tolerance.  There were no perceptual abnormalities.  
His speech was rapid and he displayed difficulty modulating 
volume.  Memory was inconsistent due to impaired 
concentration.  

Based on these findings, the symptoms did not result in 
deficiencies in work and family relations, judgment, 
thinking, or mood, that are the equivalent to the symptoms 
listed in the criteria for a 70 percent rating, namely, 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships.  For the same reasons, the Board 
finds that the symptoms did not result in total occupational 
and social impairment, that are the equivalent to the 
symptoms listed in the criteria for a 100 percent rating, 
namely, gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of closest relatives, own occupation, or own name.

Also none of the symptoms listed in the criteria for a 70 
percent rating are demonstrated such as obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships.  Nor are any of the symptoms listed 
in the criteria for 100 percent demonstrated, such as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
ability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of closest 
relatives, own occupation, or own name.

For these reasons on the basis of the medical evidence prior 
to April 12, 2004, including GAF scores of 60, which were 
inconsistent with findings such as severe obsessional 
rituals, gross impairment in thought processes or 
communication, persistent delusions or hallucinations, or 
other serious impairment in social, or occupational 
functioning, were not documented, the Board finds that the 
effect of the symptomatology does not equate to or more 
nearly approximate the criteria of a 70 percent rating, that 
is, occupational and social impairment with deficiencies in 
most areas, such as work or family relations, judgment, 
thinking, or mood.  Moreover, the Board further finds that 
the effect of the symptomatology did not equate to or more 
nearly approximate the criteria of a 100 percent rating, that 
is, total occupational and social impairment, prior to April 
12, 2004.  

The Board notes that prior to April 12, 2004, the Veteran's 
combined did not meet the requirements set forth in 38 C.F.R. 
§ 4.16.

Extraschedular Rating 

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular ratings for 
that service-connected disability are inadequate.  This is 
accomplished by comparing the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.

If the criteria reasonably describe the Veteran's disability 
level and symptomatology, then the disability picture is 
contemplated by the Rating Schedule, and the assigned 
schedular evaluation is, therefore, adequate and referral for 
an extraschedular rating is not required.  Thun v. Peake, 22 
Vet. App. 111, 115 (2008).

Here the rating criteria reasonably describe the Veteran's 
disability level and symptomatology prior to April 12, 2004, 
and provided for higher ratings for additional or more 
moderate symptoms, which have not been shown.  For this 
reason, the disability picture is contemplated by the Rating 
Schedule, and the assigned schedular rating is adequate, and 
no referral for an extraschedular rating is required under 38 
C.F.R. § 3.321(b)(1).





				
						(The Order follows on the next 
page.).


ORDER

An effective date earlier than April 12, 2004, for the 100 
percent rating posttraumatic stress disorder is denied.



____________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


